UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6981



ERNEST EDWARD KACKLEY,

                                             Plaintiff - Appellant,

          versus

WILLIAM L. SMITH, Warden; SERGEANT SIMPSON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-3985-JFM)


Submitted:   March 27, 1997                 Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ernest Edward Kackley, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Toni-Jean Lisa, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Edward Kackley appeals from the district court's order

entering summary judgment for Defendants and denying relief on his

42 U.S.C. § 1983 (1994) complaint. We have reviewed the record and

the district court's opinion and find no reversible error. Although

the district court overlooked Kackley's opposition to the motion
for summary judgment, we find this to be harmless error. See Fed.
R. Civ. P. 61. Accordingly, we affirm on the reasoning of the dis-

trict court. Kackley v. Smith, No. CA-95-3985-JFM (D. Md. May 29,

1996). See Sandin v. Conner, ___ U.S. ___, 63 U.S.L.W. 4601 (U.S.
June 19, 1995) (No. 93-1911). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2